Exhibit 10.1

LOGO [g204952g62t94.jpg]

April 4, 2011

David Fractor

4040 Hilton Head Way

Tarzana, CA 91356

Dear David:

This letter outlines the basis upon which ImmunoCellular Therapeutics, Ltd. (the
“Company”) will engage you as a consultant from the date hereof through April 3,
2011 and thereafter as its Chief Financial Officer (“CFO”) and Treasurer.

1. Engagement. You will be engaged initially as a consultant through March 31,
2011 and thereafter as CFO and Treasurer of the Company for the term and upon
the terms and conditions set forth herein, and you accept such offer of
engagement. As a consultant, your duties will consist primarily of advising and
assisting the Company’s President and current CFO with respect to various
accounting and financial matters. As the Company’s CFO, your duties will consist
primarily of (i) the timely filing of all SEC filings, including preparing
drafts of financial statements and other portions of the Company’s Form 10-K and
drafts of the Company’s Form 10-B and review of the Company’s registration
statement disclosures; (ii) maintenance of the Company’s Sarbanes-Oxley
compliance procedures and confirming accounting compliance under Sarbanes-Oxley
on a quarterly basis; (iii) preparation of annual two-year budgets (segmented
quarterly) for the Company; (iv) closing of the Company’s financial books on a
quarterly basis; (v) coordinating reviews and audits of the Company’s financial
statements by the Company’s independent public accounting firm; (vi) quarterly
presentations to the Company’s board of directors (the “Board”) of the Company’s
financial information, including quarterly budgets to actual; (vii) oversee the
Company’s accounts payable function; (viii) filing of federal, state and local
tax returns; (ix) coordination of stock option and warrant exercises with the
Company’s corporate secretary; (x) oversight and management of the Company’s
payroll and benefits programs; and (xi) contract review for financial and
Sarbanes-Oxley implications. As the Company’s Treasurer, your duties shall
consist primarily of (i) safeguarding of the Company’s cash and investments;
(ii) ensure compliance with the Company’s investment policy; and
(iii) maintenance of the Company’s investment account. You will report to the
President of the Company as well as the Chairman of the Audit Committee of the
Company. While serving solely as a consultant to the Company, you shall not have
any authority to assume or create any obligations on behalf of the Company or to
represent the Company as agent, employee or in any other capacity than as herein
provided.

2. Term. The term of your engagement as a consultant will be from the date
hereof through April 3, 2011; and as the Company’s CFO and Treasurer from
April 4, 2011 through March 31, 2014, unless sooner terminated by you or the
Company as set forth below in Section 7.

LOGO [g204952g61f62.jpg]



--------------------------------------------------------------------------------

Mr. David Fractor

April 4, 2011

Page 2

 

3. Commitment/Part-time Status. For the compensation provided in Section 4, you
will set aside and commit a minimum (on average) of one to two business days per
week toward attending to the affairs of the Company as a consultant through
March 31, 2011 and thereafter as the CFO and Treasurer. The Company recognizes
and agrees that, due to your part-time status, you may accept other employment
or consulting assignments concurrent with your engagement by the Company, which
may include employment as an officer of publicly-traded companies and/or
employment by other companies engaged in biotech or pharmaceutical research and
development, provided that you disclose such employment by any other company to
the Company and that such companies are not engaged in any research,
development, manufacturing, licensing or marketing activities in the field of
immunocellular therapies.

4. Compensation. As payment in full for your services as a consultant, CFO and
Treasurer during the term of this Agreement, the Company shall pay you $6,000
per month and grant to you options to purchase 42,000 shares of the Company’s
common stock (the “Options”), which shall vest in 36 equal monthly installments
over the three-year term of this Agreement. The cash compensation shall be paid
monthly on the last business day of each month. The Options will have a
seven-year term commencing on the date of grant (which shall be the date of
approval of the grant by the Board or such later date on which your engagement
hereunder commences); will have an exercise price of the last reported trading
price of the Company’s common stock on the OTC Bulletin Board on the date of
grant; will be exercisable within the term of those options during the period of
your services to the Company and vested options for (i) 90 days after
termination by you without cause or (ii) 12 months after termination by either
party for any other reason except termination for cause by the Company; and will
have such other terms and conditions as are included in the Company’s standard
nonqualified stock option agreement under its 2006 Equity Incentive Plan (the
“Plan”) granted under the Plan will be included in the Company’s Form S-8
registration statements. You understand that since you are not an employee of
the Company, the Company will not withhold income taxes or pay any employee
taxes on your behalf, nor will you receive any fringe benefits. You agree to
indemnify and hold harmless the Company from and against any and all claims,
liabilities, demands, losses or expenses incurred by the Company if you fail to
pay any applicable income and/or employment taxes (including interest or
penalties of whatever nature), in any amount, relating to your rendering of
services to the Company, including any attorney’s fees or costs to the
prevailing party to enforce this indemnity.

5. Expenses. The Company will promptly reimburse you for all reasonable business
expenses incurred by you in connection with the business of the Company in
accordance with regular Company policy regarding the nature and amount of
expenses and the maintenance and submission of receipts and records necessary
for the Company to document them as proper business expenses. These expenses
shall include, without limitation, out-of-pocket telephone, facsimile, office
supplies and authorized travel expenses but shall not include rent, utilities or
similar overhead expenses incurred by you to maintain your office space.

6. Indemnity. To the extent permitted by California law, you agree to indemnify
and hold the Company harmless from and against any and all losses, damages,
liabilities, costs, and expenses, including attorneys’ fees, arising from or
attributable to or resulting from your gross

 

LOGO [g204952g61f62.jpg]



--------------------------------------------------------------------------------

Mr. David Fractor

April 4, 2011

Page 3

 

negligence or willful misconduct in rendering the services. You warrant and
represent that you have full power and authority to enter into and perform this
Agreement and that your performance of this Agreement will not violate the
provisions of any other agreement to which you are a party. The Company agrees
to indemnify and hold you harmless from and against any and all claims, demands,
causes of action, losses, damages, liability, costs and expenses, including
attorneys fees arising out of your services hereunder, other than those arising
from or attributable to or resulting from your gross negligence or willful
misconduct. Upon your engagement as the Company’s CFO and Treasurer, the Company
will name you as an officer on any policy of directors and officers liability
insurance it secures throughout the term of your engagement. Throughout the term
of your engagement, the Company will not maintain directors and officers
liability insurance that excludes contract employees.

7. Termination. This Agreement and your rights and obligations hereunder shall,
under any of the following circumstances, terminate in advance of the time
specified in Section 2 above, and you shall have the right to receive only your
compensation that shall be accrued and options that have vested hereunder
through the effective date of such termination and shall have no right to
receive any further compensation hereunder from and after the time of such
termination.

7.1 Death. This Agreement and your duties hereunder shall terminate immediately
upon your death.

7.2 Termination by the Company. The Company may, at its option, terminate this
Agreement and your duties hereunder by written notice to you at any time without
cause upon 30 days written notice to you. The Company may terminate this
Agreement for Cause (as hereinafter defined) at any time upon written notice to
you. “Cause” as used in this Agreement means that you, (i) after reasonable
notice and warning, have failed to perform your assigned duties as defined in
this Agreement, with such failure to be determined by the Board of Directors,
(ii) have materially breached any of the terms or conditions of this Agreement
and have failed to correct such breach within five days following written notice
from the Company of such breach, or (iii) have been charged with a felony or any
intentionally fraudulent act that materially damages, or may materially damage,
the business or reputation of the Company.

7.3 Termination by You. You may terminate this Agreement at any time without
cause upon 30 days written notice to the Company or upon written notice to the
Company if the Company shall have materially breached any of the provisions of
this Agreement and has failed to correct such breach within five days following
written notice from you of such breach.

8. License and Assignment of Rights. You acknowledge that all inventions,
original works of authorship, developments, concepts, know-how, improvements or
trade secrets which are made by you (solely or jointly with others) within the
scope of and as part of your consultancy or employment with the Company
(collectively referred to herein as “Inventions”) are “works made for hire” (to
the greatest extent permitted by applicable law) and are compensated by the
consideration provided by the Company as described in this Agreement,

 

LOGO [g204952g61f62.jpg]



--------------------------------------------------------------------------------

Mr. David Fractor

April 4, 2011

Page 4

 

unless regulated otherwise by the mandatory law of the State of California. You
also agree and warrant that you will not use or incorporate third party
proprietary materials into Inventions, disclose third party proprietary
information to the Company or knowingly engage in any activities or use any
facilities in the course of providing services under this Agreement that could
result in claims of ownership to any Inventions being made by any third party.

9. Arbitration. In the event of any dispute under this Agreement, such dispute
shall be resolved by binding arbitration with JAMS/ENDISPUTE in Los Angeles,
California. The arbitrator shall be a retired judge with at least five years of
experience on the bench. This provision shall not be interpreted so as to
require arbitration of claims that the state and/or Federal Courts of California
have ruled may not be the subjects of compelled arbitration in employment
matters, nor shall it be interpreted so as to restrict any remedy, right of
appeal or discovery device available to either party in a manner that violates
the rulings of the state and/or Federal Courts of California with respect to
employment-related arbitration. This provision shall not be interpreted so as to
preclude the making of reports to governmental offices, or to preclude either
party from seeking injunctive or provisional relief in a court of appropriate
jurisdiction under such circumstances as may merit such relief.

10. Confidentiality. While this Agreement is in effect and for a period of seven
years thereafter, you shall hold and keep secret and confidential all “trade
secrets” (within the meaning of California law) and shall use such information
only in the course of performing your duties hereunder; provided, however, that
with respect to trade secrets, you shall hold and keep secret and confidential
such trade secrets for so long as they remain trade secrets under California
law. You shall maintain in trust all such trade secrets as the Company’s
property, including, but not limited to, all documents concerning the Company’s
business, including your work papers, telephone directories, customer
information and notes, and any and all copies thereof in your possession or
under your control. Upon the expiration or earlier termination of your
employment with the Company, or upon request by the Company, you shall deliver
to the Company all such documents belonging to the Company, including any and
all copies in your possession or under your control.

 

LOGO [g204952g61f62.jpg]



--------------------------------------------------------------------------------

Mr. David Fractor

April 4, 2011

Page 5

 

11. Applicable Law. This Agreement shall be interpreted in accordance with the
internal laws of the State of California.

We are delighted that you have agreed to assist us as a consultant and then to
serve as our Chief Financial Officer and Treasurer and look forward to working
with you to make the Company a great success.

 

Very truly yours, IMMUNOCELLULAR THERAPEUTICS, LTD. By:  

/s/ Manish Singh

  Manish Singh, Ph.D.   President and Chief Executive Officer

 

Agreed to and Accepted as of this 4th day of April, 2011.

/s/ David Fractor

David Fractor

 

LOGO [g204952g61f62.jpg]